Exhibit 10.26

Execution Version

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (the “Agreement”) is entered into as of
September 25, 2007, by and among LVB Acquisition Merger Sub, Inc., an Indiana
corporation (“Merger Sub”), LVB Acquisition Holding, LLC, a Delaware limited
liability company (“Holding”), LVB Acquisition, Inc., a Delaware corporation
(“Parent”, and together with Merger Sub, Holding and their respective
successors, the “Companies”), Blackstone Management Partners V L.L.C.
(“Blackstone”), Goldman, Sachs & Co. (“Goldman Sachs”), Kohlberg Kravis
Roberts & Co. L.P. (“KKR”) and TPG Capital, L.P. (“TPG”, together with
Blackstone, Goldman Sachs and KKR, the “Managers”).

WHEREAS, Parent, Merger Sub and Biomet, Inc., an Indiana corporation (“Biomet”),
entered into an Agreement and Plan of Merger, dated as of December 18, 2006 (as
amended and restated as of June 7, 2007, and as may be amended and restated,
supplemented or otherwise modified from time to time, the “Merger Agreement”);

WHEREAS, the Companies are engaging in a transaction pursuant to the Merger
Agreement in which Merger Sub commenced a tender offer for all of the
outstanding shares of common stock of Biomet on June 13, 2007 (the “Offer”);

WHEREAS, the Offer was completed on July 11, 2007 in accordance with the terms
and subject to the conditions set forth in the Merger Agreement;

WHEREAS, Blackstone Capital Partners V L.P., Blackstone Capital Partners V-AC
L.P., BCP V-S L.P., Blackstone Family Investment Partnership V L.P., Blackstone
Family Investment Partnership V-A L.P., Blackstone Participation Partnership V
L.P., GS Capital Partners VI Fund, L.P., GS Capital Partners VI GmbH & Co. KG,
GS Capital Partners VI Offshore Fund, L.P., GS Capital Partners VI Parallel,
L.P., KKR Biomet, LLC, TPG Partners IV, L.P., TPG Partners V, L.P., TPG FOF V-A,
L.P. and TPG FOF V-B, L.P. (collectively, the “Funds”) have made an equity
investment in Holding in connection with the Offer;

WHEREAS, on July 17, 2007, the Funds, through their indirect interest in Merger
Sub, formally acquired the shares of common stock of Biomet tendered in the
Offer;

WHEREAS, in accordance with the terms and subject to the conditions set forth in
the Merger Agreement, Merger Sub will merge with and into Biomet, with Biomet as
the surviving corporation (the “Merger”);

WHEREAS, pursuant to the Merger Agreement and by virtue of the Merger, Biomet
will assume, by operation of law, all of the liabilities and obligations of
Merger Sub, including all liabilities and obligations set forth in this
Agreement; and

WHEREAS, the Companies wish to retain the Managers to provide certain management
and advisory services to the Companies, and the Managers are willing to provide
such services on the terms set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1



--------------------------------------------------------------------------------

1. Services. Each Manager hereby severally agrees that, during the term of this
Agreement (the “Term”), it will provide to the Companies, to the extent
requested by the Companies and mutually agreed by the Companies and each
Manager, by and through itself and/or such Manager’s successors, assigns,
affiliates, officers, employees and/or representatives and third parties
(collectively hereinafter referred to as the “Manager Designees”), as such
Manager in its sole discretion may designate from time to time, management,
advisory and consulting services in relation to the affairs of the Companies;
provided, that the responsibilities of one Manager shall not be substantially
disproportionate to the responsibilities of any other Manager. Such management,
advisory and consulting services shall include, without limitation:

(a) advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Companies with
financing on terms and conditions satisfactory to the Companies and their
respective subsidiaries;

(b) advice in connection with acquisition, disposition and change of control
transactions involving any of the Companies or their respective subsidiaries;

(c) financial, managerial and operational advice in connection with day-to-day
operations, including, without limitation, advice with respect to the
development and implementation of strategies for improving the operating,
marketing and financial performance of the Companies or their respective
subsidiaries; and

(d) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as the Managers and the Companies may from time to
time agree in writing.

The Managers or the Manager Designees will devote such time and efforts to the
performance of the services contemplated hereby as the Managers deem reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Managers or the Manager Designees on a weekly,
monthly, annual or other basis. The Companies acknowledge that each of the
services are not exclusive to the Companies or their respective subsidiaries and
that the Managers and the Manager Designees may render similar services to other
persons and entities. The Managers and the Companies understand that the
Companies or their respective subsidiaries may at times engage one or more
investment bankers or financial advisers to provide services in addition to, but
not in lieu of, services provided by the Managers and the Manager Designees
under this Agreement; provided, that any such engagement will be made pursuant
to the terms of the Amended and Restated Limited Liability Operating Agreement
of Holding dated as of July 11, 2007 (as may be amended and restated,
supplemented or otherwise modified from time to time, the “LLC Agreement”) by
and among Holding and the Funds. In providing services to the Companies or their
respective subsidiaries, the Managers and Manager Designees will act as
independent contractors, and it is expressly understood and agreed that this
Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship and that no party has the right or
ability to contract for or on behalf of any other party or to effect any
transaction for the account of any other party.

 

2



--------------------------------------------------------------------------------

2. Payment of Fees.

(a) On the date hereof, Merger Sub will pay to the Managers (or their respective
Manager Designees) an aggregate transaction fee equal to $111,690,183.40 (one
hundred eleven million six hundred ninety thousand one hundred eighty three
dollars and forty cents) (the “Transaction Fee”). The Transaction Fee will be
divided among the Managers as follows: (i) Blackstone will be entitled to 25%;
(ii) Goldman Sachs will be entitled to 25%; (iii) KKR will be entitled to 25%;
and (iv) TPG will be entitled to 25%. In addition to the Transaction Fee, on the
date hereof, Merger Sub will pay to the Managers (or their respective Manager
Designees), upon obtaining the unanimous consent of the Managers, an amount
equal to all out-of pocket expenses incurred by or on behalf of Holding, Parent
and each Manager or their respective affiliates, including, without limitation,
(i) the reasonable fees, expenses and disbursements of lawyers, accountants,
consultants and other advisors that may have been retained by Holding and/or any
Manager or its respective affiliates and (ii) any fees (including any financing
fees) related to the Merger (all such fees and expenses, in the aggregate, the
“Covered Costs”).

(b) During the Term, Merger Sub will pay to the Managers (or their respective
Manager Designees) a quarterly aggregate monitoring fee equal to 1.0% (one
percent) of the Companies’ Adjusted EBITDA for the calendar quarter in question
(the “Monitoring Fee”) as partial compensation for the services provided by the
Managers or the Manager Designees under this Agreement, with such fee being
payable by Merger Sub in arrears as soon as practicable following the
determination of Adjusted EBITDA for the applicable calendar quarter; provided,
that the Monitoring Fee shall be payable in full for (i) the first quarter of
the 2008 fiscal year of Biomet (or, for the avoidance of doubt, the period from
June 1, 2007 through August 31, 2007) and (ii) any calendar quarter (or any
portion thereof) during which this Agreement was in effect, without pro-ration
or refund in whole or in part; provided, further, that the Managers or Manager
Designees may, in their sole discretion, pay, or cause Merger Sub to pay, any
portion of the Monitoring Fee to any third-party in respect of services provided
from time to time by such third party to the Companies. For calculation of the
Monitoring Fee, “Adjusted EBITDA” shall mean “Consolidated EBITDA” as such term
is defined in that certain Credit Agreement, dated September 25, 2007, as
amended from time to time, by and among Biomet, Parent and Bank of America, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto, relating to the issuance of a dollar term loan, a
dollar revolving credit facility and an alternative currency revolving credit
facility in an initial aggregate amount of $2,740,000,000 and euro term loans in
an initial aggregate amount of €875,000,000 (the “Credit Agreement”); provided,
that, for purposes of this Agreement, Adjusted EBITDA shall exclude section
(a)(vii) (adjustments in respect of the Monitoring Fee) and section (a)(ix)
(adjustments in respect of certain projected cost savings) of the definition of
Consolidated EBITDA in the Credit Agreement.

(c) During the Term, in addition to the fees paid pursuant to Section 2(b),
Merger Sub will pay to the Managers (or their respective Manager Designees) an
aggregate fee (the “Subsequent Fee”) in connection with the consummation of any
financing or refinancing (equity or debt), dividend, recapitalization,
acquisition, disposition, spin-off or split-off transactions involving the
Companies or any of their direct or indirect subsidiaries equal to customary
fees charged by internationally-recognized investment banks for serving as a
financial advisor in similar transactions, such fee to be due and payable for
the foregoing services at the closing of such transaction.

 

3



--------------------------------------------------------------------------------

(d) Each payment made pursuant to this Section 2 shall be paid by wire transfer
of immediately available federal funds to the accounts specified on Schedule 1
hereto, or to such respective other account(s) as the respective Managers may
specify to Merger Sub in writing prior to such payment. Each payment made
pursuant to this Section 2 (other than the Transaction Fee and the Covered
Costs) shall be allocated among the Managers (or their respective Manager
Designees) as follows: (i) Blackstone will be entitled to 25%; (ii) Goldman
Sachs will be entitled to 25%; (iii) KKR will be entitled to 25%; and (iv) TPG
will be entitled to 25%; provided, that such allocation shall be adjusted to
reflect any transfers of membership units of Holding owned by investment funds
affiliated with a Manager and/or entities controlled by affiliates of such
Manager following the date hereof (such Manager, a “Transferring Manager”),
other than (x) transfers to affiliates of such Transferring Manager permitted
pursuant to Section 7.02 of the LLC Agreement or (y) pro rata transfers by each
of the investment funds affiliated with the Transferring Managers and each of
the entities controlled by affiliates of such Transferring Managers (such
allocation, as adjusted from time to time, the “Allocation Percentage”). For the
avoidance of doubt, upon a transfer giving rise to an adjustment pursuant to the
preceding sentence (i) the Transferring Manager’s Allocation Percentage shall be
reduced by a percentage equal to (x) the number of membership units transferred
by investment funds affiliated with such Transferring Manager and/or entities
controlled by affiliates of such Transferring Manager over (y) the total number
of membership units held by investment funds affiliated with the Transferring
Manager and/or entities controlled by affiliates of such Transferring Manager
prior to such transfer, and (ii) the Allocation Percentages of the
non-Transferring Managers shall be increased, in the aggregate, by the same
percentage, such increase to be allocated among the non-Transferring Managers
pro rata in accordance with their respective Allocation Percentages immediately
prior to such transfer.

3. Deferral. In the event that any financing or similar agreements to which any
of the Companies is a party and that have been approved by Requisite Sponsor
Consent (as such term is defined in the LLC Agreement) (the “Financing
Documents”) restrict the payment of all or any portion of any fee payable to the
Managers (or their respective Manager Designees) pursuant to Section 2 above for
any payment period (such restricted fees, the “Deferred Fees”), the amount of
fees paid to each Manager and Manager Designee in such period will be reduced
pro rata (based on aggregate fees payable to each such Manager or their
respective Manager Designee), and any Deferred Fees will accrue in the
immediately succeeding period in which such amounts could, consistent with the
Financing Documents, be paid, and will be paid in such succeeding period (in
addition to such other amounts that would otherwise be payable at such time) in
the manner set forth in Section 2.

4. Term. This Agreement will continue in full force and effect until
December 31, 2017; provided that this Agreement shall be automatically extended
each December 31 for an additional year unless the Companies or the Managers,
acting upon Requisite Sponsor Consent, provide written notice of their desire
not to automatically extend the term of this Agreement to the other parties
hereto at least ninety (90) days prior to such December 31; provided, further,
that (x) this Agreement may be terminated at any time upon Requisite Sponsor
Consent and (y) this Agreement shall terminate automatically immediately prior
to the earlier of (i) an initial

 

4



--------------------------------------------------------------------------------

underwritten public offering of the equity securities or equity interests of
Parent, Merger Sub or any of their successors (an “IPO”) or (ii) a transfer or
issuance of equity securities of any of the Companies (including by way of a
merger, consolidation, amalgamation, share exchange or other form of similar
business combination), in a single or series of related transactions, resulting
in a Person or Persons other than the existing stockholders owning, directly or
indirectly, a majority of the voting power of the applicable Company, upon the
consummation of such transfer or issuance, or the sale of all or substantially
all of the assets of any of the Companies (any such sale transaction, a “Sale”),
in each case, unless otherwise agreed by Requisite Sponsor Consent. For the
avoidance of doubt, termination of this Agreement will not relieve a party from
liability for any breach of this Agreement on or prior to such termination. In
the event of a termination of this Agreement, Merger Sub will pay the Managers
(or their respective Manager Designees) (i) all unpaid Transaction Fees
(pursuant to Section 2(a) above), Covered Costs (pursuant to Section 2(a)
above), Monitoring Fees (pursuant to Section 2(b) above), Subsequent Fees
(pursuant to Section 2(c) above), Deferred Fees (pursuant to Section 3 above)
and Reimbursable Expenses (pursuant to Section 5(a) below) due with respect to
periods prior to the date of termination plus (ii) the sum of the net present
values (using discount rates equal to the then yield on U.S. Treasury Securities
of like maturity) of the Monitoring Fees that would have been payable with
respect to the period from the date of termination until the expiration date in
effect immediately prior to such termination, assuming for such purposes that
(a) the baseline Adjusted EBITDA for purposes of such calculation is the greater
of (x) Adjusted EBITDA for the most recently completed quarter and (y) the
average of the Adjusted EBITDA for the last four completed quarters and
(b) EBITDA would have grown during each subsequent quarter until the expiration
date in effect immediately prior to such termination at a rate reflecting the
greater of (x) a compounded annual growth rate of 12% and (b) the compounded
annual growth rate of the last two completed fiscal years. The amounts described
in clause (ii) above shall be divided among the Managers in accordance with the
Managers’ Allocation Percentage, as of such date. In the event of an IPO or Sale
that, in either case, includes non-cash consideration, each Manager may elect
for it or its Manager Designees to receive all or any portion of any amounts
payable pursuant to this Agreement as a result of such IPO or Sale in the form
of such non-cash consideration, valued at the sale price. All of Section 4
through Section 14 will survive termination of this Agreement.

5. Expenses; Indemnification.

(a) Expenses. Merger Sub will pay to the Managers (or their respective Manager
Designees) on demand all Reimbursable Expenses whether incurred prior to or
following the date of this Agreement. As used herein, “Reimbursable Expenses”
means (i) all out-of-pocket expenses incurred following the consummation of the
Merger relating to the services provided by the Managers, their respective
affiliates, or the Manager Designees to the Companies or any of their affiliates
from time to time (including, without limitation, all air travel (by first class
on a commercial airline or by charter, as determined by the Managers or the
Manager Designees) and other travel related expenses), (ii) all out-of-pocket
legal expenses incurred by the Managers, their respective affiliates or the
Manager Designees in connection with the enforcement of rights or taking of
actions under this Agreement, the Merger Agreement or any related documents or
instruments, whether incurred prior to or following the date of this Agreement,
and (iii) all expenses incurred by the Managers, their respective affiliates or
the Manager Designees which are properly allocable to the Companies, including
in connection with their management and operations, whether incurred prior to or
following the date of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Indemnity and Liability. The Companies, jointly and severally, will
indemnify, exonerate and hold the Managers, the Manager Designees and each of
their respective partners, shareholders, members, affiliates, associated
investment funds, directors, officers, fiduciaries, managers, controlling
persons, employees and agents and each of the partners, shareholders, members,
affiliates, associated investment funds, directors, officers, fiduciaries,
managers, controlling persons, employees and agents of each of the foregoing
(collectively, the “Indemnitees”) free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including attorneys’ fees
and expenses) incurred by the Indemnitees or any of them before or after the
date of this Agreement (collectively, the “Indemnified Liabilities”), arising
out of any action, cause of action, suit, arbitration, investigation or claim
arising out of, or in any way relating to (i) this Agreement, the Merger
Agreement, any transaction to which any of the Companies is a party or any other
circumstances with respect to any of the Companies or (ii) operations of, or
services provided by the Managers or the Manager Designees to, the Companies, or
any of their respective affiliates from time to time; provided, that the
foregoing indemnification rights will not be available to the extent that any
such Indemnified Liabilities arose on account of such Indemnitee’s gross
negligence or willful misconduct; and provided, further, that if and to the
extent that the foregoing undertaking may be unavailable or unenforceable for
any reason, the Companies hereby agree to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. For purposes of this Section 5(b), none of the
circumstances described in the limitations contained in the two provisos in the
immediately preceding sentence will be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so determined to apply to any
Indemnitee as to any previously advanced indemnity payments made by the
Companies, then such payments will be promptly repaid by such Indemnitee to the
Companies without interest. The rights of any Indemnitee to indemnification
hereunder will be in addition to any other rights any such person may have under
any other agreement or instrument referenced above or any other agreement or
instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation.

6. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. None of the Managers nor any of their
respective Manager Designee makes any representations or warranties, express or
implied, in respect of the services to be provided by the Managers or the
Manager Designees hereunder. In no event will the Managers, the Manager
Designees or Indemnitees be liable to the Companies or any of their respective
affiliates for any act, alleged act, omission or alleged omission that does not
constitute gross negligence or willful misconduct of the Managers or the Manager
Designees as determined by a final, non-appealable determination of a court of
competent jurisdiction.

 

6



--------------------------------------------------------------------------------

(b) Freedom to Pursue Opportunities. In recognition that the Managers, the
Manager Designees and their respective Indemnitees currently have, and will in
the future have or will consider acquiring, investments in numerous companies
with respect to which the Managers, the Manager Designees or their respective
Indemnitees may serve as an advisor, a director or in some other capacity, and
in recognition that each Manager, each Manager Designee and their respective
Indemnitees have myriad duties to various investors and partners, and in
anticipation that the Companies, on the one hand and each Manager and Manager
Designee (or one or more of their respective Indemnitees or portfolio
companies), on the other hand, may engage in the same or similar activities or
lines of business and have an interest in the same areas of corporate
opportunities, and in recognition of the benefits to be derived by the Companies
hereunder and in recognition of the difficulties which may confront any advisor
who desires and endeavors fully to satisfy such advisor’s duties in determining
the full scope of such duties in any particular situation, the provisions of
this Section 6(b) are set forth to regulate, define and guide the conduct of
certain affairs of the Companies as they may involve the Managers, the Manager
Designees or their respective Indemnitees. Except as the Managers or the Manager
Designees, may otherwise agree in writing after the date hereof:

(i) The Managers, the Manager Designees and their respective Indemnitees will
have the right: (A) to directly or indirectly engage in any business (including,
without limitation, any business activities or lines of business that are the
same as or similar to those pursued by, or competitive with, the Companies and
their subsidiaries), (B) to directly or indirectly do business with any client
or customer of the Companies and their subsidiaries, (C) to take any other
action that a Manager or a Manager Designee believes in good faith is necessary
to or appropriate to fulfill its obligations as described in the first sentence
of this Section 6(b), and (D) not to present potential transactions, matters or
business opportunities to the Companies or any of their subsidiaries, and to
pursue, directly or indirectly, any such opportunity for itself, and to direct
any such opportunity to another Person.

(ii) The Managers, the Manager Designees and their respective Indemnitees will
have no duty (contractual or otherwise) to communicate or present any corporate
opportunities to the Companies or any of their affiliates or to refrain from any
actions specified in Section 6(b)(i), and the Companies, on their own behalf and
on behalf of their affiliates, hereby renounce and waive any right to require
the Managers, the Manager Designees or any of their respective Indemnitees to
act in a manner inconsistent with the provisions of this Section 6(b).

(iii) Except as provided in Section 6(a), none of the Managers, the Manager
Designees nor any of their respective Indemnitees will be liable to the
Companies or any of their affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 6(b) or of any such Person’s participation therein.

 

7



--------------------------------------------------------------------------------

(c) Limitation of Liability. In no event will a Manager, a Manager Designee or
any of their respective Indemnitees be liable to the Companies or any of their
affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to the services to be provided by a
Manager or a Manager Designee hereunder.

7. Assignment, etc. Except as provided below, none of the parties hereto will
have the right to assign this Agreement without the prior written consent of
each of the other parties. Notwithstanding the foregoing, (a) each Manager may
assign all or part of its rights and obligations hereunder to any of its
respective affiliates that provides services similar to those called for by this
Agreement, in which event such Manager will no longer be entitled to any fees
under Section 2 and reimbursement of expenses under Section 2(a) and
Section 5(a) and will be released of all of its obligations hereunder and
(b) the provisions hereof for the benefit of Indemnitees of the Managers will
inure to the benefit of such Indemnitees and their successors and assigns.

8. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement will be effective, unless given in writing by
Requisite Sponsor Consent and executed by the Companies; provided, that any
amendment or waiver that would have a disproportionate material adverse effect
on a Manager relative to the other Managers shall require the written consent of
that Manager; provided, further, that any Manager may waive any portion of any
fee to which it is entitled pursuant to this Agreement, and, unless otherwise
directed by the Manager, such waived portion will revert to the Companies. No
waiver on any one occasion will extend to or effect or be construed as a waiver
of any right or remedy on any future occasion. No course of dealing of any
person nor any delay or omission in exercising any right or remedy will
constitute an amendment of this Agreement or a waiver of any right or remedy of
any party hereto.

9. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING.

10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

8



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

12. Notice. All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile, (iii) sent by electronic mail or (iv) sent by
certified or registered mail or by Federal Express, DHL, UPS or any other
comparably reputable overnight courier service, postage prepaid, to the
appropriate address as follows:

If to the Companies (with a copy, which shall not constitute notice, to
Blackstone, Goldman Sachs, KKR and TPG), to:

Biomet, Inc.

56 East Bell Drive

Warsaw, Indiana 46582

Attention: General Counsel

Facsimile: (574) 372-1960

If to Blackstone, to:

Blackstone Management Partners V L.L.C.

345 Park Avenue

New York, NY 10154

Attention: Chinh E. Chu

Facsimile: (212) 583-5722

with a copy (which shall not constitute notice) to:

Blackstone Management Partners V L.L.C.

345 Park Avenue

New York, NY 10154

Attention: Michael Dal Bello

Facsimile: (212) 583-5384

If to Goldman Sachs, to:

Goldman, Sachs & Co.

One New York Plaza, 38th Floor

New York, NY 10004

Attention: Ben Adler

Facsimile: (212) 482-3820

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Fried Frank Harris Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Robert C. Schwenkel

Facsimile: (212) 859-4000

If to KKR, to:

Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

Attention: Michael W. Michelson

Facsimile: (650) 233-6564

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention: Peter F. Kerman

Facsimile: (650) 463-2600

If to TPG, to:

TPG Capital, L.P.

301 Commerce Street

Suite 3300

Fort Worth, Texas 76102

Attention: Clive D. Bode

Facsimile: (817) 871-4088

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Michael A. Gerstenzang

Facsimile: (212) 225-3999

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail. Each of the
parties hereto will be entitled to specify a different address by giving notice
as aforesaid to each of the other parties hereto.

 

10



--------------------------------------------------------------------------------

13. Severability. If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced. To the full extent,
however, that the provisions of any applicable law may be waived, they are
hereby waived to the end that this Agreement be deemed to be valid and binding
agreement enforceable in accordance with its terms, and in the event that any
provision hereof will be found to be invalid or unenforceable, such provision
will be construed by limiting it so as to be valid and enforceable to the
maximum extent consistent with and possible under applicable law.

14. Counterparts. This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

[SIGNATURE PAGES TO FOLLOW]

 

12



--------------------------------------------------------------------------------

LVB ACQUISITION HOLDING, LLC By:   /s/ Stephen Ko Name:   Stephen Ko

Title:

  Co-President

 

LVB ACQUISITION, INC. By:   /s/ Stephen Ko Name:   Stephen Ko

Title:

  Co-President

 

LVB ACQUISITION MERGER SUB, INC. By:   /s/ Stephen Ko             Name:  
Stephen Ko

Title:

  Co-President

 

 

13



--------------------------------------------------------------------------------

BLACKSTONE MANAGEMENT PARTNERS V

L.L.C.

By:   /s/ Chinh E. Chu   Name: Chinh E. Chu  

Title: Senior Managing Director

 

14



--------------------------------------------------------------------------------

GOLDMAN, SACHS & CO. By:   /s/ Katherine B. Enquist   Name: Katherine B. Enquist
 

Title: Managing Director

 

15



--------------------------------------------------------------------------------

KOHLBERG KRAVIS ROBERTS & CO. L.P.

By:

  By:   /s/ John Saer   Name: John Saer  

Title: Member

 

16



--------------------------------------------------------------------------------

TPG CAPITAL, L.P.

By:

  Tarrant Capital, LLC, its General Partner By:   /s/ Clive D. Bode   Name:
Clive D. Bode   Title: Vice-President

 

17



--------------------------------------------------------------------------------

Schedule 1

Wire Transfer Instructions for Blackstone:

JP Morgan

ABA #: 021-000-021

Account Name: Blackstone Management Partners V L.L.C.

Account #: 066-650739

Ref: Biomet

Wire Transfer Instructions for Goldman Sachs:

Citibank, New York

ABA: 021 000 089

1st Bene: Goldman Sachs and Company

Account #: 30627533

2nd Bene: MBD Fee Clearance Account

Account #: 8720-4380

Ref: Biomet monitoring fee

Attn: Bryan Menar

Wire Transfer Instructions for KKR:

JP Morgan Chase

ABA#: 021-000-021

Credit: T&I Ledger, #999-99-651

FFC A/C Name: Kohlberg Kravis Roberts & Co FFC A/C #: C55144-007

Ref: Biomet

Wire Transfer Instructions for TPG:

JP Morgan Chase Bank—New York

Swift: CHASUS33

ABA #: 021-000-021

Account Name: TPG Capital, LP

Account #: 722602604

Reference: Biomet Monitoring/Transaction Fees

 

18